Citation Nr: 0810216	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  03-03 233	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of left acromioclavicular (AC) joint separation, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial evaluation for left ulnar 
nerve impairment, evaluated as 10 percent disabling from 
November 24, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
May 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the ulnar nerve 
impairment rating issue on appeal as a claim for a higher 
evaluation of an original award.  Analysis of this issue 
requires consideration of the rating to be assigned effective 
from the date of award of service connection--in this case, 
November 24, 2000.

The Board notes that by way of an October 2007 rating 
decision, the Huntington RO proposed to sever service 
connection for the left ulnar nerve impairment.  
Nevertheless, the issue of severance of service connection is 
not a question that has come before the Board.  The record 
now available to the Board does not show that the severance 
has been implemented or that there has been any subsequent 
dispute regarding such an action.


FINDINGS OF FACT

1.  The veteran's postoperative residuals of left 
acromioclavicular (AC) joint separation do not result in 
limitation of motion of the left arm to shoulder level; nor 
is motion limited to midway between side and shoulder level, 
and there is no evidence of nonunion of the clavicle with 
loose movement or dislocation of the clavicle.

2. The veteran's left ulnar nerve impairment is manifested by 
no worse than mild incomplete paralysis with good sensation 
and good motor strength on objective evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
left shoulder disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes 5201, 5203 (2007). 

2.  The criteria for a higher initial evaluation for the 
veteran's left ulnar nerve impairment have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8516 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); but see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2004, March 2006, and October 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remands and RO 
subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence or information he had 
pertaining to his claim.  The RO also provided a statement of 
the case (SOC) and a supplemental statement of the case 
(SSOC) reporting the results of its reviews of each issue and 
the text of the relevant portions of the VA regulations.  The 
veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  The Board notes that a claim for increased 
rating and a claim for a higher initial rating are similar in 
that the veteran seeks a higher evaluation for service-
connected disability.  The Court, however, did not hold in 
Vazquez-Flores that the VCAA notice requirements set forth in 
that decision applied to initial rating claims.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the veteran's claim for a higher initial rating for 
service-connected left ulnar nerve impairment would appear to 
fall squarely within the fact pattern above.  Thus, no 
additional VCAA notice was required with respect to the issue 
on appeal.  Furthermore, in the VA Form 9 (substantive 
appeal), the veteran noted that he believed his ulnar nerve 
injury was more severe than the criteria for a 10 percent 
evaluation, noting that he experienced weakness, numbness and 
pain in the left arm which constituted more than a mild 
disability and warranted an increase to at least 20 percent.  
Based on the argument noted in the VA Form 9, the veteran has 
demonstrated actual knowledge of what is necessary to 
substantiate his claim for a higher initial rating for ulnar 
nerve impairment.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).

Regarding the veteran's left shoulder increased rating claim, 
the Board again concludes that the veteran had actual 
knowledge of what was necessary to substantiate the claim as 
demonstrated by the veteran's statements in his January 2003 
VA Form 9 (substantive appeal).  Id.  Specifically, the 
veteran alleged that he should be given a 20 percent 
evaluation for his left shoulder disability under diagnostic 
code 5201 because he contended that although he was able to 
raise his right arm above the shoulder level, all movement 
was with pain, and he noted that his left shoulder was 
unstable and gives way, and noted increased fatigability and 
lack of endurance.  Therefore, the veteran argued that the 
functional capacity for his left shoulder equated to no more 
than shoulder-level limitation and should be evaluated as 20 
percent disabling, due to loss of functional motion.  In 
addition, the veteran argued that there was no union between 
the clavicle and the shoulder because the distal one third of 
the clavicle, including the AC joint, had been removed.  
Therefore, the veteran argued, that because the remaining 
portion of the clavicle was not attached to the distal end, 
there must be loose movement present, and thus a 20 percent 
evaluation was warranted under diagnostic code 5203.  
Clearly, this detailed argument demonstrates an awareness of 
what was necessary to substantiate his claim.  Vazquez-
Flores, supra.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.


Left shoulder

At a May 2001 VA examination, the veteran reported that he 
hurt his left shoulder during regular physical training in 
Okinawa in 1982.  He noted that he was doing pull ups and had 
a sudden pain in his left shoulder, and was operated on in 
1983, noting that his left AC joint was removed.  He reported 
that he had a lot more pain in the past year and could not 
lift anything over his head.  The veteran noted that he has 
missed approximately one week to ten days due to his shoulder 
problems in the past year.  The examiner noted that the 
veteran had the one operation, but had no other surgeries on 
his left shoulder and no further injury, and had no 
dislocation or recurrent subluxation.  On examination, the 
examiner noted abduction to 134 degrees actively, and flexion 
to 147 degrees actively, both done with pain.  The examiner 
diagnosed the veteran with status-post AC separation of the 
left shoulder with status post-op removal of the distal one-
third of the left clavicle to include the AC joint.

A June 2004 VA examination noted forward flexion to 100 
degrees, abduction of 105 degrees, and external rotation of 
45 degrees.  The examiner noted tenderness to abduction but 
no impingement, and noted that external and internal 
rotations were limited by pain, but the muscles were intact.  
The examiner assessed the veteran with left shoulder pain 
after distal clavicle resection in 1983, and noted that he 
did not have a nonunion, but rather his distal clavicle was 
resected, which was the treatment for a painful 
acromioclavicular joint after a shoulder separation.  The 
examiner noted that some people have pain with this, but he 
noted that this was not a nonunion caused by surgery, and it 
was not a complication of the surgery itself.

The veteran was afforded a VA examination in December 2005.  
At this examination the veteran reported that he had 
persistent problems with his left shoulder since an injury 
sustained in August 1982, when he suffered from a left 
shoulder separation, which was an AC joint sprain.  The 
veteran reported that he had persistent pain with this, and 
went on to get a Mumford procedure which was a distal 
clavicle resection in April 1983.  The veteran noted that his 
left shoulder pain and weakness limited his activity 
somewhat, but had not interfered with his job.

On examination, the examiner, P.S., M.D., noted a well-healed 
incision over his left shoulder, and stated that his active 
range of motion was forward flexion to 160 degrees, with 
abduction to 110 degrees, and external rotation of 45 degrees 
and internal rotation to about 60 degrees.  His other side 
had normal range of motion of the shoulder throughout flexion 
and abduction and internal and external rotation, which 
amounted to 180 degrees of forward flexion and 180 degrees of 
abduction, 80 degrees of external rotation, and 90 degrees of 
internal rotation.  The examiner noted some tenderness over 
the area of the AC joint with cross-on abduction, and noted 
no prominence where the AC joint has been resected.  The 
examiner noted that the veteran had no impingement, and had 
only 4/5 strength of the supraspinatus and infraspinatus 
muscles, but 5/5 subscapularis and deltoid strength.  Dr. 
S.'s assessment was persistent left shoulder pain, status-
post distal clavicle resection in 1983 from an injury he 
suffered in the military.  The examiner noted that this was 
not a nonunion, as there was no fracture to heal, but his 
injury was actually a sprain of the AC joint with ligament 
injury that was treated with a distal clavicle resection, 
which was the treatment for this type of injury.  The 
examiner noted that his pain, although persistent, was not 
uncommon for this injury.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Court has determined that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board has 
found no medical evidence of record that would warrant a 
staged rating for this increased rating claim.  

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca  
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Here, as noted above, the effects of pain on use, 
functional loss, and excess fatigability were taken into 
account in assessing the range of motion of the veteran's 
left shoulder, as the December 2005 examiner specifically 
noted that the veteran experienced tenderness over the area 
of the AC joint.

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows:  
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  

Initially, the Board notes that Diagnostic Code 5200 rates 
ankylosis of the scapulohumeral joint; however, because the 
medical evidence does not show that the veteran has 
ankylosis, this diagnostic code is inapplicable.  Further, 
under diagnostic code 5202, for impairment of the humerus in 
the minor arm, a 20 percent rating is warranted for the minor 
arm, when there is malunion of the humerus, with moderate or 
marked deformity.  Diagnostic Code 5202 also provides for 
recurrent dislocations, fibrous union, nonunion, and loss of 
head.   However, the veteran's shoulder disability is related 
to the clavicle and not the humerus; as such, these 
diagnostic provisions are inapplicable.

The Board notes that the veteran's disability is currently 
rated as 10 percent disabling based on diagnostic code 5003, 
pertaining to arthritis, for painful or limited motion of a 
major joint.  Degenerative changes are evaluated utilizing 
Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Diagnostic Code 
5003, in turn, calls for rating the degenerative arthritis on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
However, when the limitation of motion of the specific joint 
or joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed.  

Diagnostic Code 5201 provides that limitation of motion of 
the minor arm (the veteran is right handed) to shoulder level 
warrants a 20 percent rating.  Limitation of motion of the 
minor arm midway between the side and shoulder level also 
warrants a 20 percent rating, and when motion is limited to 
25 degrees from the side, a 30 percent rating is warranted 
for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the minor arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement, and a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation of the clavicle.

The veteran contends that he should be given a 20 percent 
evaluation for his left shoulder disability under diagnostic 
code 5201 because although he was able to raise his right arm 
above shoulder level, all movement was with pain, and he 
noted that his left shoulder is unstable and gives way, and 
noted increased fatigability and lack of endurance.  
Therefore, the veteran argued that the functional capacity 
for his left shoulder was no more than shoulder level and 
should be evaluated as 20 percent disabling, due to loss of 
functional motion.  In addition, the veteran argued that 
there is no union between the clavicle and the shoulder 
because the distal one third of the clavicle including the AC 
joint had been removed.  Therefore, the veteran alleged, that 
because the remaining portion of the clavicle is not attached 
to the distal end there must be loose movement present, and 
thus a 20 percent evaluation is also warranted under 
diagnostic code 5203.

However, despite the veteran's contentions, the Board finds 
that a higher 20 percent rating is not warranted under any 
diagnostic code pertaining to the veteran's left shoulder 
disability.  Under diagnostic code 5203, impairment of the 
clavicle, in order to obtain a higher (20 percent) rating, 
the medical evidence would have to demonstrate nonunion with 
loose movement or dislocation of the clavicle.  Here, the 
objective medical evidence fails to show either nonunion of 
the clavicle with loose movement or dislocation of the 
clavicle.  In this case, the June 2004 examiner specifically 
commented that although the veteran underwent a distal 
clavicle resection in 1983, and was currently experiencing 
left shoulder pain, he did not have a nonunion of the 
clavicle at all, either with or without loose movement.  He 
explained that the veteran's distal clavicle was resected, 
which was the treatment for a painful acromioclavicular joint 
after a shoulder separation.  The examiner specifically noted 
that there was no nonunion caused by surgery, nor was it a 
complication of the surgery itself.  In addition, the 
December 2005 examiner again noted that although the veteran 
underwent a distal clavicle resection in 1983, this was not a 
nonunion, as there was no fracture to heal, noting that his 
injury was actually a sprain of the AC joint with ligament 
injury.  In sum, both the June 2004 and December 2005 
examiners stated that the veteran did not suffer from a 
nonunion at any point in time, and neither examiner noted a 
dislocation of the clavicle.  As such, entitlement to an 
increased rating under diagnostic code 5203 is not warranted.

Regarding diagnostic code 5201 pertaining to limitation of 
motion, the Board finds that the veteran is not entitled to a 
higher rating because the veteran's range of motion of his 
left arm is not limited to shoulder level, nor is it limited 
to midway between the side and shoulder level.  Specifically, 
the December 2005 examiner noted forward flexion to 160 
degrees and abduction to 110 degrees, measurements which 
reveal that the veteran is able to lift his left arm above 90 
degrees, (i.e. past shoulder level), and also shows that his 
range of motion is not limited to midway between the side and 
shoulder level (45 degrees), which would also entitle him to 
a 20 percent evaluation.

As such, the Board finds that an increased 20 percent rating 
for the veteran's postoperative residuals of left 
acromioclavicular (AC) joint separation, is not warranted.

Left ulnar nerve

A May 2001 VA examination noted that the veteran had pain in 
his left hand and numbness and tingling going down the left 
arm following the ulnar nerve pathway of the left arm.  The 
veteran stated that he got pain in the arm, the left forearm, 
and not just the left small and ring fingers, but he said all 
of his fingers of the left hand have numbness and tingling.  
The examiner diagnosed the veteran with numbness and tingling 
following the ulnar nerve down to the fingers of the left 
arm, forearm, and hand.

A June 2004 VA examination noted that the veteran had some 
pain, tingling, and numbness in his left ulnar nerve of the 
hand that had come along in the past three years.  The 
veteran noted that it gets numb whenever he wakes up at 
night, and that he had some difficulty with grip.  On 
examination of the elbow, the examiner noted positive elbow 
flexion with paresthesia in his ulnar two digits at 5 seconds 
and a positive Tinel's sign at the elbow.  The examiner noted 
that his left ulnar nerve was stemming from the elbow, 
diagnosed the veteran with cubital tunnel syndrome, and 
stated that this disability was not related to his left 
shoulder disability because there was no anatomic 
relationship between his ulnar nerve and his shoulder as the 
brachial plexus is far removed from his acromioclavicular 
joint and he had no ulnar nerve symptoms until three years 
ago, noting that this was just the nature of his disease, 
that he would have had whether he had shoulder surgery or 
not.

At his December 2005 VA examination, the veteran complained 
of numbness and tingling in his left small and ring fingers.  
The veteran stated that this began about three years ago, and 
was exacerbated by elbow flexion and woke him up at night 
with numbness and tingling of his left small finger and ring 
finger.  On examination, Dr. S. noted that he had positive 
elbow flexion test of the left with paresthesia through the 
ulnar two digits, and stated that there was evidence of ulnar 
nerve entrapment at the elbow, as he had a positive elbow 
flexion test and positive Tinel's at the elbow.  The examiner 
noted that he had good sensation and good motor strength 
throughout the ulnar nerve distribution distally, and noted 
that the veteran had an EMG done in June of 2004 that showed 
he had no compression based on a normal EMG study.  However, 
the examiner noted that he did not have exact values of 
latencies, and noted that there still may be cubital tunnel 
syndrome but with very early signs, as this had not been 
picked up on the EMG.  However, the examiner noted that he 
would still give the veteran a working diagnosis of cubital 
tunnel syndrome because he had symptoms that woke him up at 
night and objective findings on exam, but noted that the 
cubital tunnel syndrome was unrelated to his shoulder injury 
or shoulder surgery.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Accordingly, the Board will evaluate the veteran's disability 
to determine if the evidence of record entitles him to a 
rating higher than 10 percent for his service-connected left 
ulnar nerve impairment at any point since the initial award 
of service connection.

Disabilities of the ulnar nerve are evaluated utilizing the 
rating criteria found at Diagnostic Code 8516, paralysis of 
the ulnar nerve.  38 C.F.R. § 4.124a.  Under Diagnostic Code 
8516, again referring to the veteran's left (minor) hand, 
mild incomplete paralysis of the ulnar nerve is assigned a 10 
percent rating.  For moderate incomplete paralysis of the 
ulnar nerve, a 20 percent rating is assigned, and for severe 
incomplete paralysis of the ulnar nerve, a 30 percent rating 
is assigned.  A 50 percent rating is warranted when there is 
complete paralysis of the ulnar nerve, as evidenced by the 
"griffin claw" deformity due to flexor contraction of ring 
and little fingers, very marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences, loss of 
extension of ring and little fingers, inability to  spread 
the fingers or do the reverse, inability to adduct the thumb, 
and weakened flexion of the wrist.

In this case, the Board finds that the veteran is not 
entitled to a higher (20 percent) rating at any point since 
the initial award of service connection because the veteran's 
left ulnar nerve impairment does not amount to moderate 
incomplete paralysis of the ulnar nerve.  In fact, the most 
recent December 2005 examination noted that although the 
veteran complained of numbness and tingling in his left small 
and ring fingers, the examiner noted that he had good 
sensation and good motor strength throughout the ulnar nerve 
distribution distally, and noted that a June 2004 EMG showed 
that the veteran had no compression; the EMG study was 
normal.  Further, the examiner also noted that the EMG did 
not pick up on cubital tunnel syndrome (nerve entrapment at 
the elbow), but stated that he would nevertheless give the 
veteran a working diagnosis of cubital tunnel syndrome due to 
his symptoms that woke him up at night and based on objective 
findings on examination.  In fact, after considering the 
evidence of record, it appears that the veteran's symptoms 
were improving.  For example, at the May 2001 VA examination, 
the veteran noted that he had numbness and tingling in all of 
his fingers on his left hand, but by the December 2005 
examination, the veteran only reported numbness and tingling 
in his left small and ring fingers.  Further, the June 2004 
examiner diagnosed the veteran with cubital tunnel syndrome, 
but by December 2005, the examiner described cubital tunnel 
syndrome as the "working" diagnosis, noting that the EMG 
did not show nerve entrapment at the left elbow.

In sum, the Board finds that the veteran's left ulnar nerve 
impairment does not amount to moderate incomplete paralysis, 
as the most recent examination showed objective findings of 
good sensation and good motor strength throughout the ulnar 
nerve, in addition to a normal EMG, despite the veteran's 
subjective complaints of numbness and tingling.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for postoperative 
residuals of left acromioclavicular (AC) joint separation is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for left ulnar nerve impairment is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


